Bloodwobtii, J.
1. “Where the court provisionally admits evidence on the promise of the solicitor-general that he will subsequently connect the same and show its relevancy, it is not incumbent on the judge, of his own motion, to determine whether such promise has been kept and to exclude the testimony, without a request to that effect by the defendant. ” Thomas v. State, 129 Ga. 419 (59 S. E. 246). See Sasser v. State, 129 Ga. 543 (3) (59 S. E. 255), and cases cited (p. 546); Quinn v. State, 22 Ga. App. 634 (2) (97 S. E. 84), and cases cited. The principle announced in the foregoing cases disposes of ground 2 of the amendment to the motion for a new trial.
2. There is some evidence to support the verdict, and where this is true, and no error of law is shown to have been committed during the trial, this court is powerless to interfere.

Judgment affirmed.


Broyles, O. J., and Luke, J., concur.